Title: To Thomas Jefferson from William Johnson, Jr., 25 May 1805
From: Johnson, William, Jr.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Charleston May 25. 1805.
                  
                  Mr. Lehre the Gentleman who will have the honor of delivering this having under taken a Tour to the Northward and proposing to pay his Respects to you at Montecello I have taken the Liberty to furnish him with this introductory Letter. I have the Pleasure Sir to assure you that this Gentleman has been an active and useful promoter of the Republican Interest in our Country from its earliest Revival; and on This Account as well as his other public Services possesses a respectable Rank in the Confidence of his Fellow Citizens. 
                  With the most profound respect. Sir I remain Your very hle Sevt.
                  
                     Wllm. Johnson Jr 
                     
                  
               